November 4, 2010 U.S. Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549-4631 Re: VoiceServe, Inc. Form 10-K for the Year Ended March 31, 2010 Filed June 29, 2010 File No. 000-51882 Dear Mr. Groff: We represent Voiceserve, Inc. (“Voiceserve” or, the “Company,” “we,” “us,” or “our”).By letter dated October 15, 2010 the staff (the “Staff,” “you,” or “your”) of the United States Securities & Exchange Commission (the “Commission”) provided the Company with its comments on the Company’s Annual Report (the “Annual Report”) on Form 10K filed on June 29, 2010. We are in receipt of your letter and are working to complete the Company’s responses to the Staff’s comments. We will respond to each of the Staff’s comments by November 10, 2010. If you have any further concerns, please contact me at 732-409-1212. Very truly yours, ANSLOW & JACLIN LLP By: /s/ Gregg E. Jaclin Gregg E. Jaclin
